Citation Nr: 1208093	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-10 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a thoracolumbar spine disorder, and if so whether service connection may be granted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for a digestive disorder.

6.  Entitlement to service connection for a thyroid disorder, claimed as secondary to exposure to herbicides.

7.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities.

8.  Entitlement to effective date earlier than July 7, 2004, for service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to increased evaluation for the service-connected right knee disability, currently rated as 10 percent disabling for instability and 10 percent disabling for arthritis with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

The first 7 issues listed on the title page come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in December 2005 and August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2010 the Board remanded these issues to the RO for further development; the file has now been returned to the Board for further appellate review.

Review of the file shows the Veteran perfected a timely appeal of a September 2004 rating decision that continued the current evaluation for the service-connected right knee disability and assigned an effective date of July 7, 2004, for service connection for PTSD.  Certification to the Board was apparently delayed because the Veteran had requested a hearing before the Board at the RO ("Travel Board" hearing), but in October 2009 the Veteran withdrew his request for hearing and asked the Board to evaluate his appeal based on the evidence of record.  

The issue of service connection for a heart condition is addressed in the Remand that follows the Order section of the Decision below. 


FINDINGS OF FACT

1.  Service connection for a thoracolumbar spine disability was denied by rating decisions in May 1970, July 1972 and December 1983; the Veteran did not appeal.

2.  Evidence received since December 1983 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a thoracolumbar spine disorder.

3.  The Veteran is presumed to have been exposed to Agent Orange during active service.

4.  Hypertension was not present during service on to any degree in the first year after discharge from service, is not etiologically related to service to include herbicide exposure, and was not caused or permanently worsened by a service-connected disability.

5.  The Veteran's cervical spine disorder, diagnosed as cervical spondylosis or scoliosis, is not etiologically related to service.

6.  The Veteran's digestive disorder, diagnosed as gastroesophageal reflux disease, is not etiologically related to service.

7.  The Veteran's thyroid disorder, diagnosed as hypothyroidism, is not etiologically related to service.

8.  Erectile dysfunction is not etiologically related to service and was not caused or permanently worsened by service-connected disability.
 
9.  A thoracolumbar spine disorder, currently diagnosed as degenerative disc disease, is not etiologically related to muscle strain in service.

10.  The Veteran's claim for service connection for PTSD was received on July 7, 2004.

11.  The Veteran's service-connected right knee disability is manifested by mild instability, flexion is not limited to 60 degrees or less, and extension is not limited to more than 10 degrees.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a thoracolumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  Hypertension was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and the disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).
 
3.  A cervical spine disorder was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  A digestive disorder was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  A thyroid disorder was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

6.  Erectile dysfunction was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

7.  A thoracolumbar spine disorder was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
 
8.  The criteria for assignment of an effective earlier than July 7, 2004, for service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

9.  The criteria for evaluations in excess of 10 percent each for right knee instability and limitation of extension are not shown.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of these claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs), service personnel records, Social Security Administration (SSA) records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examination, and he has been advised of his entitlement to a hearing before the Board but has declined a hearing.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

New and Material Evidence

Applicable Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

Rating decisions in May 1970 and July 1972 denied service connection for muscle strain of T12, L-1, L-2 and L-3, based on a determination that current disorder was not shown on examination.  The Veteran did not appeal.

Thereafter, in November 1983 the Veteran submitted a request to reopen his claim for service connection for residuals of a lower back injury, asserting that he had complained of back pain at the time of his separation physical examination.  The claim was denied without comment in an administrative decision issued in December 1983.  The Veteran did not appeal.

The instant request to reopen the claim for back trauma, including trauma involving T-12, L-1, L-2 and L-3 was received in October 2004.

Evidence added to the record since the last final denial in December 1983 includes VA and private treatment records showing low back disorder diagnosed as mild-to-moderate degenerative disc disease (DDD) of the lumbar spine at all levels with mild disc bulging at L3-4, L4-5 and L5-S1.  As medical evidence of a current disorder was a previously unestablished element of the Veteran's claim, the Board finds the new evidence is material to the reopening of it.  Shade, 24 Vet. App. 110.    

Based on the analysis above the Board has found that new and material evidence has been received to reopen previously-denied claim of entitlement to service connection for a thoracolumbar spine disorder.  The Veteran's appeal is accordingly granted to that extent.

Entitlement to Service Connection

Applicable Law and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as hypertension and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there must generally be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Effective from August 31, 2010, 38 C.F.R. § 3.309(e) was amended to add ischemic heart disease to those diseases presumably caused by exposure to an herbicide agent during active service.  However, a new Note 3 at the end of 38 C.F.R. § 3.309 reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." See 75 Fed. Reg. 53,202 (August 31, 2010).   

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Notwithstanding the presumption, a claimant can also establish service connection for disability due to Agent Orange exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Because the Veteran asserts that at least two of his claimed disabilities  (hypertension and erectile dysfunction) are secondary to his service-connected disabilities, the Board notes at the outset that the Veteran is currently service-connected for the following disabilities: posttraumatic stress disorder (PTSD), rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; right knee instability, rated as 10 percent disabling; right knee arthritis, rated as 10 percent disabling; shell fragment wound to the buttocks, rated as 10 percent disabling; and, bilateral hearing loss, residuals of fracture to the left fifth metacarpal and residuals of shell fragments in the right palm, all rated as noncompensable.  The Veteran's combined evaluation for compensation is 80 percent, but he nevertheless is considered totally disabled due to unemployability by reason of his service connected disabilities.  

The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumed.

Service treatment record (STRs) show that in December 1967 the Veteran was treated for muscle strain in the back with tenderness in the thoracolumbar area (T12 and L1,2 and 3).  There is no indication of hypertension, cervical spine injury, digestive or thyroid problems or sexual dysfunction.  In a self-reported Report of Medical History executed in August 1968 immediately prior to separation from service the Veteran specifically denied  history of high or low blood pressure, frequent indigestion or stomach trouble, lameness or bone/joint deformities or back trouble of any kind.  Report of Medical Examination at the time of his discharge notes clinical evaluation of the heart, vascular system, abdomen and viscera, endocrine system and spine as "normal" and shows blood pressure of 118/80.      

Private medical records dated in June 1969 show the Veteran complained of pain and stiffness in the mid-lumbar region, reportedly beginning in December 1967.  X-rays were ordered to rule out arthritis or discogenic disease, and consequent X-rays of the lumbosacral spine and thoracic spine showed no abnormality.

The Veteran had a VA examination in April 1970 in which he complained of occasional pain and stiffness in the lower back.  Clinical examination of the heart and cardiovascular system, digestive system, lumbar spine and endocrine system showed impression of "normal."  The Veteran's blood pressure was 120/70.

The file contains a medical certificate by Dr. Michael Skovron dated in May 1972 stating that in the opinion of Dr. Skovron the Veteran had chronic lumbosacral strain with radiculitis to the right lower extremity.  Dr. Skovron noted the Veteran reported having had back aches for the past four years, which the Veteran attributed to concussion at the time of his injury by shrapnel.  A note by Dr. James Schuster, also dated in May 1972, states Dr. Schuster had diagnosed the Veteran in June 1971 with chronic lumbar strain.

The Veteran had a VA examination in June 1972 in which he complained of continuous back pain since being wounded in Vietnam.  The Veteran was noted to hold his back very stiff but gait and posture were normal; extension and flexion was slow but within normal limits.  There was no rigidity of the muscles on percussion but the Veteran reported pain to the right of the spine and iliac area.  The Veteran was able to toe-walk and heel-walk with difficulty and was noted to dress with difficulty, holding his back stiff.  X-ray of the thoracolumbar spine was normal.  The examiner diagnosed history of muscle strain to the thoracic and lumbar spine.  Because the examination was specifically for orthopedic evaluation (spine and knee) no other physical systems were mentioned. 

The file contains a September 1983 letter from Dr. Karl Frankovich detailing the Veteran's current complaints of back and knee problems.  Dr. Frankovich did not provide a diagnosis of the back disorder or an opinion regarding etiology.

The Veteran had a VA joints examination in April 1983.  Although the examination only addressed the right knee, the examiner noted current blood pressure of 123/86.

A November 2002 decision by the Social Security Administration (SSA) granted disability benefits based on status post cervical fusion, severe right scapula weakness, cervical disc disease, chronic pain in the right upper extremity and carpal tunnel syndrome.  The SSA decision noted the Veteran had been involved in a bad car accident in 1999 in which he was knocked unconscious and had subsequently undergone surgical fusion surgery of the cervical spine in December 2000; there is nothing in the SSA decision suggesting a relationship between the Veteran's cervical spine disorder and active service.  The Veteran reported he had previously worked for 30 years as a wallpaper installer and painter but had not been able to engage in gainful employment since August 2000.
 
Private medical records associated with the Veteran's knee disability show incidental blood pressure readings of 160/82 in September 2003 and 108/70 in October 2003.  The Board notes that the September reading is borderline hypertensive, while the October reading is not.

The Veteran presented to the VA Community Based Outpatient Clinic (CBOC) in January 2004 for initial visit.  His blood pressure was 122/72.  Relevant medical history included cervical disc fusion surgery in 2000 and heart catherization in September 2003 that showed "leaky valve" but no CAD.  The Veteran was noted to have reported valvular heart disease and also to have hypothyroidism in the past 6 months.  The Veteran denied hypertension or CAD.  The Veteran reported being on SSA disability for his neck problem.  The Veteran reported family history significant for heart disease (father died of myocardial infarction and brother had coronary artery stent) and hypothyroidism (mother) with rheumatic fever as a child; he also reported family history of hypothyroid (mother).   Clinical examination showed no chest pains or palpitations but gastrointestinal positive for reflux.  The clinical impression in relevant part was valvular heart disease; hypothyroidism in the last 6 months; GERD; low back pain with history of concussive injury and possible fusion of the lumbar vertebrae; and, cervical disc disease status post anterior fusion.     

A VA CBOC note in February 2004 recorded sinus bradycardia at 54 per minute but otherwise within normal limits.  Blood pressure was 122/78. 

The Veteran submitted a Statement in Support of Claim in October 2004 asserting hypertension was demonstrated to have begun in service because his diastolic blood pressure reading at induction was 70 whereas his diastolic reading at separation was 80.

The file contains a lay statement by a friend of the Veteran dated in November 2004, asserting that the Veteran's wartime experiences caused not just knee problems but also thyroid condition, heart problems, back problems, scoliosis of the spine, removal of the gallbladder, removal of a testicle, skin cancer, cervical spine surgery and recent-onset colon cancer.

VA magnetic resonance imaging (MRI) of the cervical spine in January 2005 showed mild degeneration with small disc protrusion but no obvious cord compression.  Concurrent MRI of the lumbosacral spine showed mild-to-moderate disc degeneration at all levels from T11 to S1.

VA CBOC notes show blood pressure of 136/82 in January 2005 and 106/62 in June 2005, neither of which is a hypertensive reading.  The June 2005 CBOC note showed current complaint of erectile dysfunction; in relevant part the clinical impressions were mild-to-moderate aortic insufficiency and mild aortic stenosis, hypothyroidism under good control, GERD, spondylosis of the lumbosacral spine with facet joint changes and cervical disc disease.

The Veteran had a VA examination in October 2005, performed by an examiner who reviewed the claims file.  In relevant part, the Veteran asserted erectile dysfunction began in 2001 or 2002, and the Veteran attributed the condition to medications taken for various disorders (hypertension, antidepressants and pain medications).  He reported back pain ever since the incident in which he was wounded in Vietnam, causing concussive back injury as well as shell fragments.  The examiner stated an opinion that erectile dysfunction was not related to (in-service) orchiectomy or (pre-service) herniorrhaphy, and to the degree the Veteran attributed erectile dysfunction to medications, the underlying disorders were not service-connected.  In regard to low back disorder, the Veteran was shown to have been wounded by December 1967, but STRs showed no complaint of back pain other than acute strain; given the absence of treatment notes after service the examiner could not relate the Veteran's in-service injury to the current low back disorder, diagnosed as mild-to-moderate degenerative disc disease (DDD) of the lumbar spine at all levels with mild disc bulging at L3-4, L4-5 and L5-S1.   

A VA cardiology consult in February 2006 noted history of aortic valve disease for 3-4 years with no history of heart attack.  There was history of hypertension "off and on" but current blood pressure was 116/70.  The Veteran was noted to smoke one pack per day and have a 35 year smoking history.  The clinical impression was aortic insufficiency and mild aortic stenosis.

The Veteran's wife submitted a letter in April 2007 asserting the Veteran had erectile dysfunction due to his PTSD and also to the effects of medications.

Private MRIs in February 2008 showed degenerative foraminal stenosis of the cervical spine and lumbar spine.  Follow-up impression by the provider in March 2008 was cervical and lumbar spondylosis.

The Veteran's most recent VA examination was performed in May 2011, performed by an examiner who reviewed the claims file.  The Veteran reported having had coronary stent replacement in 2011.  The Veteran also admitted to smoking up to 2 packs per day since age 16.  The Veteran reported history of erectile dysfunction since approximately 2003 that he attributed to multiple factors (medications, stress and PTSD); he denied current cardiac or systemic symptoms.  The examiner diagnosed erectile dysfunction (ED) and stated the Veteran had multiple risk factors for ED including history of tobacco use, age greater than 50 years, heart disease, hypertension, dyslipidemia, surgical trauma, medications including beta blockers to control hypertension, obesity and low testosterone.  The examiner concluded that the Veteran's ED was not likely caused by, related to or aggravated by service or a service-connected disability.

On review of the evidence above, the Board notes that there is no record of digestive disorder, thyroid disorder, cervical spine disorder, ED or hypertension during service.  The Veteran had documented thoracolumbar muscle strain during service but he denied low back pain at the time of his discharge.  Post-service treatment records show diagnoses of GERD, hypothyroid disorder, cervical spondylosis or scoliosis, ED, hypertension and thoracolumbar DDD, but there is no medical evidence of record associating any of those currently-diagnosed disorders with active service.

In specific regard to hypertension, there is no indication that hypertension was manifest to any degree within the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309 is not warranted.  The Veteran has argued that hypertension is demonstrated because his diastolic blood pressure was 10 mm higher at discharge than at induction (80 mm versus 70 mm), but neither of those readings approached the VA criteria for hypertension; further, there is no competent medical opinion stating that the increased diastolic pressure cited by the Veteran actually constitutes clinical evidence of onset of hypertension.  

The Veteran is documented in STRs to have had thoracolumbar muscle strain in service, and he asserts continued low back pain since discharge from service.  Also, following discharge from service he was diagnosed with chronic lumbar strain by Dr. Schuster (June 1971) and by a VA examiner (June 1972).  However, a VA examiner stated in October 2005 that the Veteran's current diagnosed low back disability, which he diagnosed to be DDD at all levels, was not related to the in-service back strain.  This opinion is not controverted by any other medical opinion of record; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

In regard to ED, the Veteran has asserted the disorder began in approximately 2003, many years after discharge from service.  The Veteran has asserted his personal belief that the ED is secondary to PTSD or to medications, but it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case the VA examiner in May 2011 stated ED was not related to service or to a service-connected disability, and there is no competent medical opinion to the contrary.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers, as well as lay statements offered by the Veteran's wife in April 2007 and a friend in November 2004.  A layperson is competent to testify in regard to the onset and continuity of symptomatology; see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Similarly, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms; see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Accordingly, while the Board accepts the lay evidence offered by the Veteran as being competent and credible in regard to the onset and severity of symptoms, nothing in the lay evidence supports a relationship between such symptoms and active service.

In sum, the Board has found that hypertension, erectile dysfunction and disorders of the digestion, thyroid, cervical spine and thoracolumbar spine are not due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the evidence preponderates against these claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   





Effective Date of Service Connection

Applicable Laws and Regulations

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date for direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the date receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).  

VA is required to identify and act on an informal claim.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155 (2010); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992). 

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. App. 9 (1999).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.   38 C.F.R. § 3.155.

Evidence and Analysis

The Veteran contends service connection for PTSD should be granted effective from February 20, 2004, because he asserts he submitted his original claim for service connection on that date.  
Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Review of the file shows the Veteran was initially evaluated by the VA mental health clinic (MHC) in December 2003 and was diagnosed with depression not otherwise specified (NOS) and "probable chronic PTSD."  The Veteran was noted to have no past psychiatric history.

The Veteran presented to the VA CBOC in January 2004 for initial visit; clinical notes show impression of depression, being treated at the Vet Center, but make no mention of PTSD.  A subsequent VA MHC note dated February 13, 2004, showed diagnosis of depression NOS and chronic PTSD.

The Veteran's request for service connection was received by the RO on July 7, 2004; there is no indication of any prior request by the Veteran for service connection for the disability.

The Veteran had a VA PTSD examination in September 2004.  The examiner diagnosed chronic PTSD.  Thereafter, the September 2004 rating decision on appeal granted service connection for PTSD effective from July 7, 2004, the date the claim was received by the RO.

Careful review of the file does not show a formal or informal claim for PTSD prior to July 7, 2004.  Accordingly, that is the appropriate effective date of service connection per 38 C.F.R. § 3.400.  Although the Veteran remembers filing a claim for PTSD in February 2004, no such document is of record in the file.  In that regard, the Board notes that 38 C.F.R. § 3.400 specifically relates the effective date to "the date of receipt of the original claim" rather than the date a claim was mailed.

Based on the evidence and analysis above the Board finds that an effective date earlier than July 7, 2004 for grant of service connection for PTSD must be denied.

Evaluation of Service-Connected Right Knee Disability

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.
  
Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the knee are DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted in detail below, these DCs are not applicable because the Veteran does not exhibit the relevant pathologies.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The instant claim for increased rating was received by the RO in March 2004.  The May 2004 rating decision on appeal continued a current 10 percent rating based on instability of the knee under DC 5257.  Thereafter, an August 2005 rating decision granted separate 10 percent evaluation for degenerative arthritis with painful motion under DC 5261 (limitation of extension) effective from March 2004. 

The Veteran had a VA examination of the knee in April 2003 in which he complained of constant pain, although without flare-ups.  He denied taking medications or use of a brace.  On examination the ROM of the knee was 0 to 140 degrees, with no lateral instability, inflammation or swelling.  There was minimal crepitus, and drawer sign was negative.  The examiner diagnosed right knee medial meniscectomy with increasing pain compatible with patellofemoral syndrome.

The Veteran underwent right knee and medial meniscectomy at Bay Medical Center on October 15, 2003; operative and post-operative treatment notes by that provider are of record.  He was granted temporary 100 percent rating from that date to January 1, 2004, at which date the rating reverted to the previous 10 percent. 

The Veteran presented to the VA CBOC in January 2004 for initial visit; he reported right knee pain and instability for which he had been issued a brace by his private physician.  Clinical examination showed the right knee to be swollen.

In February 2004 the Veteran was fitted for a right knee brace by the VA orthotics clinic.

In a Statement in Support of Claim dated in March 2004 the Veteran asserted that after his second knee surgery he had developed increased side-to-side looseness, causing pain and instability.  Also, the surgeon informed the Veteran that he would probably need a total knee replacement within 3 years.

The file contains an August 2004 letter by a VA physician specializing in internal medicine.  The letter states the Veteran reported increasing pain in the knee and was considering total knee replacement.  He also reported instability, for which he was provided a knee brace.  The physician stated that in her opinion the Veteran's knee was not expected to improve.

VA orthopedic consult in January 2005 showed full extension of the knee and flexion to 120 degrees.  There was no effusion or lateral laxity.  Lachman and McMurray tests were negative.  X-ray showed minimal narrowing of the medial joint space.  The clinical impression was chondromalacia of the right knee.

The Veteran had a VA examination on June 20, 2005, in which he reported intermittent sharp, grating knee pain in addition to constant ache.  Flare-ups occurred with kneeling, squatting, prolonged walking or prolonged sitting for more than one hour.  The Veteran asserted his primary problem was extreme instability, which caused frequent falls until he obtained a brace; the Veteran also endorsed occasional use of a cane.  The Veteran stated he could no longer run, squat or kneel and could not do prolonged walking.  He denied locking but endorsed swelling, popping, grinding and stiffness.  On examination the Veteran was noted to walk with antalgic gait and to use both a cane and a knee brace.  The knee was tender to palpation and had mild swelling and effusion.  ROM was flexion to 120 degrees with mild pain at the extreme and extension to 10 degrees with more significant pain.  Repetitive motion did not cause additional limitation in ROM.  There was mild crepitation and minor grinding with ROM, but it was difficult to assess due to slight guarding.  Apprehension test, step-off, anterior drawer sign and Lachman's test were all negative.  There was slight instability to valgus stress.  X-ray showed narrowing in the medical compartment but patellofemoral joint space was normal.   The examiner's diagnosis was status post meniscectomy with degenerative arthritis medially and joint instability.   

Based on the VA examination above the RO issued a rating decision in August 2005 that granted separate service connection for degenerative arthritis of the right knee and assigned a 10 percent rating effective from March 5, 2004.  The current 10 percent rating for instability was continued.

In his substantive appeal, received in August 2005, the Veteran asserted he was not satisfied with the June 2005 VA examination because it was performed by a physician's assistant; also, the examination happened to be performed on a day in which his pain symptoms were less severe.  The Veteran stated he was in constant pain but had to use pain medication sparingly because it upset his stomach.  The Veteran stated he wore a knee brace and would frequently fall without it.

Private medical treatment records dated in December 2007 show complaint of pain and decreased motion.  The Veteran stated the pain had "kind of plateaued" at a level 6 severity on a 10-point scale.  The Veteran reported occasional buckling of the knee and stated he would use a brace when the knee was symptomatic.  Examination showed ROM from 0 to 120 degrees.  Lachman's test was negative; McMurray's test caused some discomfort.  There was slight increased laxity with valgus stress.  There was trace patellofemoral crepitus and tenderness on the medial joint line and patellar tendon.  X-ray showed some decreased joint space and some sclerosis of the medial tibial plateau.  The clinical impression was right knee medial and patellofemoral degenerative joint disease (DJD) status post medial meniscectomy.

The Veteran received several injections of pain medication into the right knee by a private medical provider in January 2008.

The Veteran had a VA examination in September 2008, during which he reported he ceased working in 2000 due to his cervical disability.  He stated he was independent in all activities of daily living (ADLs) and was able to drive; impediments to usual occupation were not applicable.  The Veteran stated he was a candidate for total knee replacement but had not elected to have such surgery at this time; he reported having undergone a series of 5 injections with resultant reduction of pain by 50 percent.  The Veteran reported current symptoms of instability associated with constant pain to the medial and infrapatellar aspect of the right knee, with frequent falling and loss of balance.  Pain was rated as 6-7/10.  The Veteran reported no flare-ups.  He endorsed daily use of a hinged brace and cane.  However, the Veteran was noted to ambulate normally without cane, brace or crutches.  Posture and gait were normal.  The Veteran was able to heel-walk, toe-walk and heel-and-toe-walk without much difficulty.  He performed shallow knee bends with some difficulty.  The knee was nontender; ROM was 5 degrees to 130 degrees; repetitive motion caused no edema, warmth or deformity.  Increased limitation of motion after repetitive motion is not recorded.  There was pain on motion with discomfort throughout; there was also crepitus.  There was no laxity, and anterior/posterior drawer and McMurray tests were both negative.  In regard to DeLuca factors, the examiner was unable to estimate additional limitation of function during flare-ups.  Imaging showed cartilage narrowing in the medial compartments similar to prior study in June 2005.  The diagnosis was service-connected instability of the right knee with degenerative arthritis of the right knee.  

A rating decision in October 2008 continued the current 10 percent ratings for instability of the knee and limitation of extension of the knee.

On review, the Board finds that the Veteran's instability has been no more than slight during the course of the period under review.  Although the Veteran has used a knee brace and ambulatory aids for most of the period, clinical examination characterized the instability as "slight" in June 2005; there was slightly increased laxity in December 2007 but no laxity on examination in September 2008.  Stability tests such as Lachman's, McMurray's and drawer tests during the period were mostly negative or, when positive, showed only slight instability.  Accordingly, the criteria for evaluation in excess of 10 percent under DC 5257 are not met.

Turning to evaluation of limitation of motion, the Veteran's flexion has consistently been to 120 degrees or better, which does not approach the limit to 45 degrees required for compensable evaluation under DC 5260.  Limitation of extension was at worst to 10 degrees (June 2005), while on all other examinations extension was to 5 degrees or better; accordingly, limitation of extension does not approach limitation to 15 degrees as required for higher rating under DC 5261.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In this case the Veteran already has 10 percent under DC 5261, so the minimum rating cited in Lichtenfels is satisfied.

In sum, the medical evidence cited above does not show the disability picture associated with the Veteran's right knee disability more closely approximated the criteria of ratings higher than 10 percent either for instability or for limitation of motion.  Accordingly, the criteria for higher schedular ratings, to include "staged ratings," are not met.  Hart, 21 Vet. App. 505.

The Board has considered whether referral for extraschedular consideration is warranted.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the rating schedule reasonably describes both the Veteran's disability level and his symptomatology, (i.e., instability and painful limitation of motion), so referral for extra-schedular consideration is not appropriate.  Thun, id.  


ORDER

As new and material evidence has been received, reopening of the claim for service connection for a thoracolumbar spine disability is granted.  

Service connection for hypertension is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a digestive disorder is denied.

Service connection for a thyroid disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for thoracolumbar spine disorder is denied.

An effective date earlier than July 7, 2004 for service connection for PTSD is denied.

Increased evaluations for the service-connected right knee instability and limitation of motion are denied.  

REMAND

The Board finds that further development is required before the issue of service connection for a heart condition can be adjudicated.

As noted above, service connection for ischemic heart disease may be granted on a presumptive basis for a veteran who was exposed to herbicides during service.  38 C.F.R. § 3.309(e).

The only cardiac diagnosis documented in the claims file is aortic insufficiency, which of itself is not ischemic heart disease.  However, a VA genitourinary examiner in May 2011 noted prior medical history of coronary artery disease (CAD) and ischemic heart disease (IHD).  The Veteran has not been afforded a VA cardiac examination, so there is no competent opinion of record stating whether or not he has a heart condition that satisfies the presumption for ischemic heart disease.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded examination of the heart by a person with appropriate expertise.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present cardiac disorder as to whether such disorder is within the generally accepted medical definition of ischemic heart disease.

The rationale for all opinions expressed should be provided.

2.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


